United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.K., Appellant
and
ARCHITECT OF THE CAPITOL,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-973
Issued: September 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 19, 2008 appellant filed a timely appeal from a January 22, 2008 decision of
the Office of Workers’ Compensation Programs, denying his claim for leave buyback. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to leave buyback for the period February 10 to
March 11, 2005 due to his accepted right wrist tendinitis.
FACTUAL HISTORY
On January 21, 2004 appellant, then a 42-year-old custodial worker, filed a traumatic
injury claim alleging that he injured his right hand, wrist and arm while cleaning restrooms.

He was released to regular duty as of April 15, 2004. On May 25, 2004 the Office accepted
appellant’s claim for right wrist tendinitis, resolved.1
In a February 10, 2005 report, Dr. Dennis Faludi, an orthopedic surgeon specializing in
surgery of the hand and upper extremity, stated that appellant sustained right wrist tendinitis
again on February 4, 2005 while cleaning sinks. In a Form CA-7 (claim for compensation) dated
July 5, 2007, appellant filed a claim for leave buyback for disability between February 10 and
March 11, 2005 caused by his January 21, 2004 injury.2 The February 10, 2005 hourly pay rate
provided in the Form CA-7 was $15.84.
In a Form CA-7a (time analysis form) dated March 17, 2005, appellant claimed 79 hours
of leave buyback for February 10 to March 11, 2005 in section five of the form. However, in
section six he indicated 76 hours of leave after crossing out the number 79.3
On December 13, 2007 the Office advised appellant and the employing establishment
that he needed to submit a Form CA-7b (leave buyback worksheet). On December 18, 2007 the
employing establishment provided copies of appellant’s Form CA-7b dated July 5, 2007.
Appellant claimed 75 hours of leave between February 10 and March 11, 2005. However, the
form contains an incorrect date of injury, November 17, 2005 rather than January 21, 2004. The
hourly pay rate provided is $16.39 (his pay rate as of November 17, 2005).
On January 4, 2008 the Office advised appellant that the hours of leave claimed in the
March 17, 2005 Form CA-7a differed from the hours claimed in the July 5, 2007 Form CA-7b
for February 10 to March 11, 2005. It requested that he submit a Form CA-7b consistent with
the hours claimed in his Form CA-7a.
By decision dated January 22, 2008, the Office denied appellant’s claim for leave
buyback on the grounds that he failed to provide the documentation necessary to process his
claim.4
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act, appellant has the burden of proving by
the preponderance of the reliable, probative and substantial evidence that he was disabled for
work as the result of an employment injury.5 Monetary compensation benefits are payable to an
1

Appellant has a separate claim accepted for tendinitis of the left wrist sustained on November 17, 2005 under
OWCP File No. 252061015.
2

The Form CA-7 was originally dated August 11, 2005. Appellant crossed out this date and wrote July 5, 2007.

3

For the March 10, 2005 leave entry, appellant entered both a numeral eight and a numeral seven. The numeral
seven was circled. However, the total hours of leave used between February 10 and March 11, 2005 total 76 hours
only if 8 hours is used for March 10, 2005.
4

Appellant submitted additional evidence subsequent to the Office decision of January 22, 2008. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
5

David H. Goss, 32 ECAB 24 (1980).

2

employee who has sustained wage loss due to disability for employment resulting from the
employment injury.6 Whether a particular employment injury causes disability for employment
and the duration of that disability are medical issues which must be proved by a preponderance
of reliable, probative and substantial medical evidence.7
In situations where compensation is claimed for periods where leave was used, the Office
has the authority to determine whether the employee was disabled during the period for which
compensation is claimed.8 The Office determines whether the medical evidence establishes that
an employee is disabled by an employment-related condition during the period claimed for leave
buyback, after which the employing establishment will determine whether it will allow the
employee to buy back the leave used.9
ANALYSIS
Appellant filed a claim for leave buyback, Form CA-7, for February 10 to March 11,
2005 for disability due to his accepted right wrist tendinitis.
In a Form CA-7b dated July 5, 2007, appellant claimed 75 hours of leave between
February 10 and March 11, 2005. However, the form contains an incorrect date of injury,
November 17, 2005 rather than January 21, 2004. Also, the hourly pay rate provided is $16.39
which differs from the hourly pay rate provided in appellant’s Form CA-7, $15.84. Additionally,
the hours claimed in Form CA-7b differ from the hours provided in Form CA-7a, 76 hours rather
than 75 hours.10 Due to these inconsistencies, the Board finds that appellant failed to provide
documentation sufficient to process his claim for leave buyback between February 10 and
March 11, 2005, due to the January 21, 2004 accepted injury. Accordingly, the Office properly
denied his claim for leave buyback.
CONCLUSION
The Board finds that appellant failed to establish that he was entitled to leave buyback for
February 10 to March 11, 2005 due to his accepted right wrist tendinitis of January 21, 2004.

6

Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

7

Edward H. Horten, 41 ECAB 301 (1989).

8

Laurie S. Swanson, 53 ECAB 517 (2002); see also 20 C.F.R. § 10.425, which provides: “The employee may
claim compensation for periods of annual and sick leave which are restorable in accordance with the rules of the
employing [establishment]. Forms CA-7a and CA-7b are used for this purpose.”
9

Laurie S. Swanson, supra note 8.

10

As noted, appellant’s Form CA-7a lists 76 hours in section 6 and 79 hours in section five.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 22, 2008 is affirmed.
Issued: September 2, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

